Memorandum

Per Curiam.

The plaintiff’s commutation ticket was invalid and did not entitle him to carriage on the train in question. He should have paid his fare as requested by the conductor; he had no right to refuse to pay his fare unless the conductor gave him a special form of receipt, as he demanded, to the effect that he had tendered his commutation ticket toward the cost of transportation and that it was refused. His insistence on remaining on the train was improper and his ejection from the train was authorized and lawful (Railroad Law, § 61; Monnier v. N. Y. C. & H. R. R. R. Co., 175 N. Y. 281); in removing him, no excessive force was employed.
The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Hammer, McLaughlin and Eder, JJ., concur.
Judgment reversed, etc.